The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to applicant’s 02/19/2021 amendment(s) /response(s) in the Application 16/990,340 by Tidestay for “COMPLETION OF SCELL BEAM FAILURE RECOVERY”, filed on 08/11/2020. The amendment/response to the claims has been entered: 
Claims 11-12, 21-23, 30-31, 33-35 are cancelled. 
Claims 1, 13, 24 and 32 are currently amended. 
Therefore, claims 1-10, 13-20, 24-29, 32 are now pending. 
This rejection is FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

Applicant’s arguments, (pages 7-8) with respect to the rejections of claims 1-4, 7, 8, 24, 25, 28 and 29 under Section 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon conducting a further search necessitated by Applicant's amendments to the claims, new grounds of rejection are made under Section 103, as described in the Office Action below. Further, the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, please see below.

Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 13-16, 19-21, 24-25, 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US20200267048A1), hereinafter YU, in view of Patel et al. (US20140219196A1), hereinafter PATEL.
   
YU teaches A method performed by a wireless device for beam failure recovery, the method comprising: (YU, Fig. 2, paragraph 40, teach a method performed by a UE for beam failure recovery (BFR).)
transmitting, to a base station, an uplink transmission comprising beam failure recovery information, the uplink transmission being associated with a particular Hybrid Automatic Repeat Request, HARQ, process; (YU, Fig. 2, step 202, paragraph 40, teach transmitting, to a base station, an BFR MAC CE (i.e. an uplink transmission comprising beam failure recovery information) associated with a HARQ process (i.e. the uplink transmission being associated with a particular HARQ process).)
receiving, from the base station, an uplink grant for the particular HARQ process, the uplink grant comprising a new data indicator (YU, Fig. 2, step 204, paragraph 40, teach receiving, from the base station, a DCI format that schedules a PUSCH transmission with the HARQ process (i.e. an uplink grant for the particular HARQ process). Furthermore, the DCI format indicates a NDI value (i.e. the uplink grant comprising a new data indicator).) 
and determining, based on the new data indicator comprised in the uplink grant, that a beam failure recovery procedure related to the beam failure recovery information is complete. (YU, Fig. 2, step 204, paragraph 40, teach that the UE receiving an acknowledgement message indicating the BFR MAC CE has been successfully received. Furthermore, paragraph 39 teaches receiving the DCI format indicating a toggled NDI value and scheduling the PUSCH transmission with the HARQ process ID used for transmission of the BFR MAC CE.)
YU does not describe that is set to TRUE;
PATEL in the same field of endeavor teaches a new data indicator that is set to TRUE; (PATEL, Fig. 13B, step 1316, paragraph 92, teach an NDI has toggled compared to an NDI value in a last received DCI for a same HARQ process ID, and determining whether it a true DCI in block 1320.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to compare a toggled NDI value associated with a HARQ process ID and determine the value as set to true. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 2, YU in view of PATEL teaches the method according to claim 1, further comprising upon determining that the beam failure recovery procedure is complete: performing one or more actions associated with successful completion of the beam failure recovery procedure. (YU paragraphs 45-46, teach the UE identifying which BFR procedure the response is associated with, or receiving PDCCH on a specified cell in which beam failure occurs (i.e. one or more actions associated with successful completion of the beam failure recovery procedure).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to perform one or more actions associated with successful completion of the beam failure recovery procedure. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

YU in view of PATEL teaches the method according to claim 1, wherein the beam failure recovery procedure is a secondary cell beam failure recovery procedure. (YU, Fig. 2, paragraph 40, teach the UE receiving a PDCCH on the SCell with parameters (i.e. a secondary cell beam failure recovery procedure).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to configure the beam failure recovery procedure as a secondary cell beam failure recovery procedure. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 4, YU in view of PATEL teaches the method according to claim 1, further comprising determining, based on the new data indicator comprised in the uplink grant, that the beam failure recovery information was successfully received by the base station. (YU, Fig. 2, step 204, paragraph 40, teach receiving the DCI format indicating a toggled NDI value and scheduling the PUSCH transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to determine, based on the new data indicator comprised in the uplink grant, that the beam failure recovery information was successfully received by the base station. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 7, YU in view of PATEL teaches the method according to claim 1. wherein the beam failure recovery information comprises information indicating: a cell of the beam failure and a new beam suitable for reestablishing the communication. (YU, Fig. 2, step 204, paragraph 40, teach the UE receiving a PDCCH on the SCell with antenna port quasi-colocation parameters associated with the new candidate beam index.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to configure a cell of the beam failure and a new beam suitable for reestablishing the communication. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 8, YU in view of PATEL teaches the method according to claim 1. wherein the uplink transmission comprising the beam failure recovery information is a Medium Access Control, MAC, Control Element, CE, message. (YU, Fig. 2, step 204, paragraph 40, teach the uplink transmission comprising a UL MAC-CE.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to configure the uplink transmission comprising the beam failure recovery information is a Medium Access Control, MAC, Control Element, CE,  The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 13, YU teaches A wireless device for beam failure recovery, the wireless device comprising: (YU, Fig. 2, paragraph 40, teach a UE (i.e. wireless device) configured to perform beam failure recovery (BFR).)
transmit, to a base station, an uplink transmission comprising beam failure recovery information, the uplink transmission being associated with a particular Hybrid Automatic Repeat Request, HARQ, process; (YU, Fig. 2, step 202, paragraph 40, teach transmitting, to a base station, an BFR MAC CE (i.e. an uplink transmission comprising beam failure recovery information) associated with a HARQ process (i.e. the uplink transmission being associated with a particular HARQ process).)
receive, from the base station, an uplink grant for the particular HARQ process, the uplink grant comprising a new data indicator (YU, Fig. 2, step 204, paragraph 40, teach receiving, from the base station, a DCI format that schedules a PUSCH transmission with the HARQ process (i.e. an uplink grant for the particular HARQ process). Furthermore, the DCI format indicates a NDI value (i.e. the uplink grant comprising a new data indicator).)  
and determine, based on the new data indicator comprised in the uplink grant, that a beam failure recovery procedure related to the beam failure recovery information is complete. (YU, Fig. 2, step 204, paragraph 40, teach that the UE receiving an acknowledgement message indicating the BFR MAC CE has been successfully received. Furthermore, paragraph 39 teaches receiving the DCI format 
	YU does not describe one or more transmitters; one or more receivers; and processing circuitry associated with the one or more transmitters and the one or more receivers, the processing circuitry configured to cause the wireless device to: and YU does not describe that is set to TRUE;
However PATEL in the same field of endeavor teaches one or more transmitters; one or more receivers; and processing circuitry associated with the one or more transmitters and the one or more receivers, the processing circuitry configured to cause the wireless device to: (PATEL, Fig. 15, paragraphs 96-99, teach MS 100 comprising baseband subsystem 102 (i.e. processing circuitry) and RF subsystem 104 (i.e. one or more transmitters), and PATEL further teaches a new data indicator that is set to TRUE; (PATEL, Fig. 13B, step 1316, paragraph 92, teach an NDI has toggled compared to an NDI value in a last received DCI for a same HARQ process ID, and determining whether it a true DCI in block 1320.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to compare a toggled NDI value associated with a HARQ process ID and determine the value as set to true. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 14, YU in view of PATEL teaches the wireless device of claim 13, wherein the processing circuitry is further configured to cause the wireless device to, upon determining that the beam failure recovery procedure is complete: perform one or more actions associated with successful completion of the beam failure recovery procedure. (YU paragraphs 45-46, teach the UE identifying which BFR procedure the response is associated with, or receiving PDCCH on a specified cell in which beam failure occurs (i.e. one or more actions associated with successful completion of the beam failure recovery procedure).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of XU with the teachings of PATEL to perform one or more actions associated with successful completion of the beam failure recovery procedure. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92). 

Regarding claim 15, YU in view of PATEL teaches the wireless device of claim 13, wherein the beam failure recovery procedure is a secondary cell beam failure recovery procedure. (YU, Fig. 2, paragraph 40, teach the UE receiving a PDCCH on the SCell with parameters (i.e. a secondary cell beam failure recovery procedure).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to perform the beam failure recovery procedure as a secondary cell beam failure recovery procedure. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92). 

YU in view of PATEL teaches the wireless device of claim 13, wherein the processing circuitry is further configured to cause the wireless device to determine, based on the new data indicator comprised in the uplink grant, that the beam failure recovery information was successfully received by the base station. (YU, Fig. 2, step 204, paragraph 40, teach receiving the DCI format indicating a toggled NDI value and scheduling the PUSCH transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to determine, based on the new data indicator comprised in the uplink grant, that the beam failure recovery information was successfully received by the base station. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92). 

Regarding claim 19, YU in view of PATEL teaches the wireless device of claim 13, wherein the beam failure recovery information comprises information indicating: a cell of the beam failure and a new beam suitable for reestablishing the communication. (YU, Fig. 2, step 204, paragraph 40, teach the UE receiving a PDCCH on the SCell with antenna port quasi-colocation parameters associated with the new candidate beam index.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to configure a cell of the beam failure and a new beam suitable  The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 20, YU in view of PATEL teaches the wireless device of claim 13, wherein the uplink transmission comprising the beam failure recovery information is a Medium Access Control, MAC, Control Element, CE, message. (YU, Fig. 2, step 204, paragraph 40, teach the uplink transmission comprising a UL MAC-CE.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to configure the uplink transmission comprising the beam failure recovery information is a Medium Access Control, MAC, Control Element, CE, message. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).




Regarding claim 24,  YU teaches A method performed by a base station for beam failure recovery, the method comprising: (YU, Fig. 2, paragraph 40, teach a method performed by a base station for beam failure recovery (BFR).)
receiving, from a wireless device, an uplink transmission comprising beam failure recovery information, the uplink transmission being associated with a particular Hybrid Automatic Repeat Request, HARQ, process; (YU, Fig. 2, step 202, paragraph 40, teach receiving, from a base station, an BFR MAC CE (i.e. an uplink transmission comprising beam failure recovery information) associated with a HARQ process (i.e. the uplink transmission being associated with a particular HARQ process).)
and transmitting, to the wireless device, an uplink grant for the particular HARQ process, the uplink grant comprising a new data indicator (YU, Fig. 2, step 204, paragraph 40, teach transmitting a DCI format that schedules a PUSCH transmission with the HARQ process (i.e. an uplink grant for the particular HARQ process). Furthermore, the DCI format indicates a NDI value (i.e. the uplink grant comprising a new data indicator).)
wherein the uplink grant for the particular HARQ process comprising the new data indicator is an indication that a beam failure recovery procedure related to the beam failure recovery information is complete. (YU, Fig. 2, step 204, paragraph 40, teach that the base station transmits an acknowledgement message indicating the BFR MAC CE has been successfully received. Furthermore, paragraph 39 teaches receiving the DCI format indicating a toggled NDI value and scheduling the PUSCH transmission with the HARQ process ID used for transmission of the BFR MAC CE.)
YU does not describe that is set to TRUE;
However PATEL in the same field of endeavor teaches a new data indicator that is set to TRUE; (PATEL, Fig. 13B, step 1316, paragraph 92, teach an NDI has toggled compared to an NDI value in a last received DCI for a same HARQ process ID, and determining whether it a true DCI in block 1320.)
PATEL with the teachings of YU to compare a toggled NDI value associated with a HARQ process ID and determine the value as set to true. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 25, YU in view of PATEL teaches the method according to claim 24, wherein the beam failure recovery procedure is a secondary cell beam failure recovery procedure. (YU paragraphs 45-46, teach the UE identifying which BFR procedure the response is associated with, or receiving PDCCH on a specified cell in which beam failure occurs (i.e. one or more actions associated with successful completion of the beam failure recovery procedure).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to configure the beam failure recovery procedure as a secondary cell beam failure recovery procedure. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 28, YU in view of PATEL teaches the method according to claim 24, wherein the beam failure recovery information comprises information indicating: a cell of the beam failure and a new beam suitable for reestablishing the communication. (YU, Fig. 2, step 204, paragraph 40, teach the UE receiving a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to configure a cell of the beam failure and a new beam suitable for reestablishing the communication. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 29, YU in view of PATEL teaches the method according to claim 24. wherein the uplink transmission comprising the beam failure recovery information is a Medium Access Control, MAC, Control Element, CE, message. (YU, Fig. 2, step 204, paragraph 40, teach the uplink transmission comprising a UL MAC-CE.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to configure the uplink transmission comprising the beam failure recovery information is a Medium Access Control, MAC, Control Element, CE, message. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).

Regarding claim 32, YU teaches A base station for beam failure recovery, (YU, Fig. 2, paragraph 40, teach a method performed by a base station for beam failure recovery (BFR).) receive, from a wireless device, an uplink transmission comprising beam failure recovery information, the uplink transmission being associated with a particular Hybrid Automatic Repeat Request, HARQ, process; (YU, Fig. 2, step 202, paragraph 40, teach receiving, from a base station, an BFR MAC CE (i.e. an uplink transmission comprising beam failure recovery information) associated with a HARQ process (i.e. the uplink transmission being associated with a particular HARQ process).)
and transmit, to the wireless device, an uplink grant for the particular HARQ process, the uplink grant comprising a new data indicator (YU, Fig. 2, step 204, paragraph 40, teach transmitting a DCI format that schedules a PUSCH transmission with the HARQ process (i.e. an uplink grant for the particular HARQ process). Furthermore, the DCI format indicates a NDI value (i.e. the uplink grant comprising a new data indicator).)
wherein the uplink grant for the particular HARQ process comprising the new data indicator is an indication that a beam failure recovery procedure related to the beam failure recovery information is complete. (YU, Fig. 2, step 204, paragraph 40, teach that the base station transmits an acknowledgement message indicating the BFR MAC CE has been successfully received. Furthermore, paragraph 39 teaches receiving the DCI format indicating a toggled NDI value and scheduling the PUSCH transmission with the HARQ process ID used for transmission of the BFR MAC CE.)
YU does not describe the base station comprising processing circuitry configured to cause the base station to: and further YU does not describe that is set to TRUE;
PATEL in the same field of endeavor teaches the base station comprising processing circuitry configured to cause the base station to: (PATEL, Fig. 1, paragraph 3, teach base station 14. It was well known at the time of the invention that base stations comprise processors and transmitters for performing the overall functions claimed.) and PATEL further teaches  a new data indicator that is set to TRUE; (PATEL, Fig. 13B, step 1316, paragraph 92, teach an NDI has toggled compared to an NDI value in a last received DCI for a same HARQ process ID, and determining whether it a true DCI in block 1320.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATEL with the teachings of YU to compare a toggled NDI value associated with a HARQ process ID and determine the value as set to true. The motivation would be to avoid a false detection of DCI and thereby reduce overhead (PATEL, paragraphs 14, 92).


Claims 5-6, 17-18 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US20200267048A1), hereinafter YU, in view of Patel et al. (US20140219196A1), hereinafter PATEL, and further in light of Xu et al. (US20200275484A1), hereinafter XU.

Regarding claim 5, although YU in view of PATEL teaches all the limitations with respect to claim 1 above, YU in view of PATEL does not describe wherein the new data indicator is a bit in the uplink grant that indicates that the uplink grant schedules new data and not retransmitted data.
XU in the same field of endeavor teaches wherein the new data indicator is a bit in the uplink grant that indicates that the uplink grant schedules new data and not retransmitted data. (XU, paragraphs 359-360, teach receiving an uplink grant based on a NDI bit in received HARQ information indicating new data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of XU to configure the new data indicator as a bit in the uplink grant that indicates that the uplink grant schedules new data and not retransmitted data.  The motivation would be to allow a UE to in initiate an access procedure based on a beam failure indication (XU, paragraph 284).

Regarding claim 6, YU  in view PATEL in view of XU teaches the method according to claim 5, wherein the new data indicator indicates that the uplink grant schedules new data when a value of the bit is toggled. (YU, paragraph 40, teach the DCI format indicates a toggled NDI value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of XU with the teachings of YU to configure the new data indicator as indicating that the uplink grant schedules new data when a value of the bit is toggled. The motivation would be to allow a UE to in initiate an access procedure based on a beam failure indication (XU, paragraph 284).

YU in view of PATEL teaches all the limitations with respect to claim 13 above, YU in view of PATEL does not describe wherein the new data indicator is a bit in the uplink grant that indicates that the uplink grant schedules new data and not retransmitted data. 
However XU in the same field of endeavor teaches wherein the new data indicator is a bit in the uplink grant that indicates that the uplink grant schedules new data and not retransmitted data. (XU, paragraphs 359-360, teach receiving an uplink grant based on a NDI bit in received HARQ information indicating new data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of XU to configure the new data indicator as a bit in the uplink grant that indicates that the uplink grant schedules new data and not retransmitted data.  The motivation would be to allow a UE to in initiate an access procedure based on a beam failure indication (XU, paragraph 284).
Regarding claim 18, YU in view of PATEL in view of XU teaches the wireless device of claim 17, wherein the new data indicator indicates that the uplink grant schedules new data when a value of the bit is toggled. (YU, paragraph 40, teach the DCI format indicates a toggled NDI value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of XU with the modified invention, as described above, to configure the new data indicator as indicating that the uplink grant schedules new data when a value of the bit is toggled. The XU, paragraph 284).

Regarding claim 26, although YU in view of PATEL teaches all the limitations with respect to claim 24 above, YU in view of PATEL does not describe wherein the new data indicator is a bit in the uplink grant that indicates that the uplink grant schedules new data and not retransmitted data.
However XU in the same field of endeavor teaches wherein the new data indicator is a bit in the uplink grant that indicates that the uplink grant schedules new data and not retransmitted data. (XU, paragraphs 359-360, teach receiving an uplink grant based on a NDI bit in received HARQ information indicating new data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of XU to configure the new data indicator as a bit in the uplink grant that indicates that the uplink grant schedules new data and not retransmitted data.  The motivation would be to allow a UE to in initiate an access procedure based on a beam failure indication (XU, paragraph 284).

Regarding claim 27, YU in view of PATEL in view of XU teaches the method according to claim 26, wherein the new data indicator indicates that the uplink grant schedules new data when a value of the bit is toggled. (YU, paragraph 40, teach the DCI format indicates a toggled NDI value.)
XU with the teachings of YU to configure the new data indicator as indicating that the uplink grant schedules new data when a value of the bit is toggled. The motivation would be to allow a UE to in initiate an access procedure based on a beam failure indication (XU, paragraph 284).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US20200267048A1), hereinafter YU, in view of YANG et al. (US20150180615A1), hereinafter YANG.

Regarding claim 9, although YU in view of PATEL teaches all the limitations with respect to claim 1 above, YU in view of PATEL does not describe wherein the uplink grant is an uplink grant of a predefined minimum size larger than zero bits.
	However YANG in the same field of endeavor teaches wherein the uplink grant is an uplink grant of a predefined minimum size larger than zero bits. (YANG, paragraphs 53, 59, teach receiving a grant having a specified transport block size.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of YANG with the teachings of the modified invention, as described above, to configure the uplink grant to indicate a transport block size of a predefined minimum size larger than zero bits. The motivation would be to allow a UE to determine when a received grant is insufficient for retransmission of any of HARQ processes and further determine possible YANG, paragraph 6).

Regarding claim 10, although YU in view of PATEL teaches all the limitations with respect to claim 1 above, YU in view of PATEL does not describe wherein the uplink grant is an uplink grant of size zero bits.
However YANG in the same field of endeavor teaches wherein the uplink grant is an uplink grant of size zero bits. (YANG, paragraphs 53, 59, teach receiving a grant having a specified transport block size.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of YANG with the teachings of the modified invention, as described above, to configure the uplink grant to indicate a transport block size of a predefined minimum size such as zero bits. The motivation would be to allow a UE to determine when a received grant is insufficient for retransmission of any of HARQ processes and further determine possible block sizes supported by each allocated time slot identified in the received grant (YANG, paragraph 6).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WALLI Z BUTT/Examiner, Art Unit 2412